internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-140752-02 date date legend taxpayer parent transferor substation substation state year year year year date b c d e f plr-140752-02 g dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling concerning whether the transfer of an intertie by transferor to taxpayer will be a nonshareholder contribution_to_capital excludable from income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is an investor-owned utility organized under state law that supplies electricity to various parts of state taxpayer owns and operates an integrated transmission system for the transmission of electrical energy generated by itself as well as other generating utilities taxpayer is a member of the parent affiliated_group_of_corporations parent is a global energy company that is engaged through various subsidiaries in electricity generation distribution and trading and related_services parent owns manages or has an interest in power plants in the united_states and abroad and serves as a holding_company for utilities in various states parent files a consolidated federal_income_tax return for all members of the affiliated_group including taxpayer the affiliated_group reports its income using a calendar tax_year and the accrual_method of accounting transferor is a rural electric cooperative in state transferor was organized in year and is exempt from federal_income_tax under sec_501 transferor is a generation and transmission cooperative under the terms of the year interconnection agreement ia between transferor and taxpayer transferor must utilize taxpayer’s transmission grid for the wheeling of power in order to sell any portion of its generation in the off-system area the wheeling of transferor’s sales of electric power across taxpayer’s transmission system are governed under the terms of the interconnection agreement this agreement addresses the terms and conditions of such sales as well as the applicable tariff for each type of transaction because transferor has the responsibility to provide generation for its members in the off-system area a location that is generally in taxpayer’s service territory load and generation must be balanced between transferor and taxpayer and their respective service areas to allow for service during contingencies this situation requires the installation of generation facilities by transferor in the on-system as well as the off-system area plr-140752-02 in order to better serve its members in the off-system area facilitate its members’ economic development efforts and provide generation to balance its generation with load in the on-system and off-system areas and taxpayer’s transmission system transferor is planning to construct a new generation site approximately b miles east of substation criteria for selection of this site included access to high-pressure natural_gas service the existence of a stream into which wastewater could be discharged access to existing transferor and taxpayer transmission lines and availability of water the existing transferor transmission lines are radial in nature and serve discrete member loads substation site is landlocked within an existing service territory of one of transferor’s members and is adjacent to an area served by taxpayer accordingly the proposed generator units will not be physically attached to or part of any other generating facility owned or operated by transferor in addition to fostering economic development the substation site was chosen by transferor to eliminate a recurring energy imbalance that creates inefficiencies in the integrated transmission systems of taxpayer and transferor elimination of this energy unbalance will result in more efficient operation of the transmission system reduced transmission cost to transferor improved reliability of substation and improved operation of the entire taxpayer transmission grid transferor will construct a total of b c-mw gas-fired combustion turbines on the site facilities construction on the first unit is commencing in year with the final unit scheduled to be completed by the summer of year the facilities are being constructed primarily to meet the electrical demand of transferor’s members in the off- system area during times of peak usage accordingly these facilities may be idle for extended periods of time until needed transferor may also use these facilities to make sales at wholesale to other utilities including taxpayer taxpayer represents that the intertie intertie includes the following with the exception of substation in order to make the facilities fully functional transferor will build d e kv lines from the generating site to the vicinity of substation adjacent to substation transferor will construct substation a new e kv substation that will serve as the terminus for these new transmission lines transferor will also relocate d existing transmission lines which are currently served by substation to the new substation transferor will construct substation to taxpayer’s specifications and will lease substation to taxpayer which will operate and maintain the new site for transferor several d of taxpayer’s existing e kv transmission lines will also be relocated to the new substation taxpayer employees will be used to do the work and transferor will pay for the relocation costs upon completion substation will be interconnected with the substation transferor will pay for the cost to make the interconnection additionally taxpayer must upgrade system protection devices on the d existing taxpayer e kv transmission lines prior to the reconnection of these lines to substation on date transferor and taxpayer executed a memorandum of understanding mou relating to the implementation and administration of the year interconnection operating_agreement ioa applicable solely to the facilities according to the mou plr-140752-02 the ioa is intended by the parties as a complimentary but stand-alone addendum to and not as a substitute or replacement of the ia the parties intend that the ioa be effective only as to the interconnection and interconnected operation of the facilities although taxpayer has yet to determine a final cost estimate the costs charged to transferor for completion of the intertie may total between dollar_figuref and dollar_figureg taxpayer will not include the costs of the intertie in its rate base taxpayer makes the following additional representations first the intertie will become a permanent part of taxpayer’s working_capital structure second the transfer of the intertie by transferor to taxpayer will not be compensation_for a specific quantifiable service provided by taxpayer third the proposed transfer of the intertie was subject_to negotiations between transferor and taxpayer and consequently the transfer was bargained for fourth the intertie will foreseeably benefit taxpayer in an amount commensurate with its value for the reasons stated above regarding the benefits that taxpayer will derive from the more efficient operation of its transmission grid in this area fifth the intertie will be employed in or contribute to the production of additional income to taxpayer and consequently the value of the intertie will be assured in that respect transferor represents that the costs for the intertie contributed to taxpayer by transferor will be capitalized by transferor as an intangible asset and recovered using a straight_line method over a useful_life of years ruling requested taxpayer requests the service to rule that the transfer of the intertie by transferor to taxpayer will not be a contribution_in_aid_of_construction under sec_118 and will be excludable from taxpayer’s gross_income as a nonshareholder contribution_to_capital under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for plr-140752-02 example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_52_irb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility an intertie may include new connecting and transmission facilities or modifications upgrades or relocations of a utility’s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an plr-140752-02 intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the proposed transfer of the intertie will be subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the facilities will be a stand-alone generator as contemplated under notice_2001_82 transferor and taxpayer have entered into a long-term interconnection agreement the intertie will be used in connection with the transmission of electricity primarily for sale to third parties wheeling the cost of the intertie will not be included in taxpayer’s rate base it is projected that during the first ten taxable years of the facilities no more than percent of the projected total power flows over the intertie will flow to transferor it is represented that transferor will not own the electricity prior to its transmission on taxpayer’s transmission grid and the cost of the intertie will be capitalized by transferor as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the transfer of the intertie by transferor to taxpayer will meet the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution will qualify as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows plr-140752-02 this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct plr-140752-02 payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect the proposed transfer of the intertie by transferor to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the intertie will become a permanent part of taxpayer’s working_capital structure second the intertie is not compensation_for a specific quantifiable service provided by taxpayer third the proposed transfer of the intertie was subject_to negotiations between transferor and taxpayer consequently it was bargained for fourth the intertie will foreseeably benefit taxpayer in an amount commensurate with its value for the reasons stated above regarding the benefits that taxpayer will derive from the more efficient operation of the grid in this area fifth the intertie will be employed in or contribute to the production of additional income to taxpayer and consequently the value of the intertie will be assured in that respect therefore taxpayer’s receipt from transferor of the intertie will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer and transferor we rule that the transfer of the intertie by transferor to taxpayer will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether your representation that less than percent of the total projected power flows over the intertie from taxpayer to transferor is a reasonable projection for purposes of the percent test in notice_88_129 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
